  4:17-cr-03096-RGK-CRZ Doc # 112 Filed: 06/19/20 Page 1 of 1 - Page ID # 339




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                             4:17CR3096

         vs.
                                                                ORDER
RICHARD L. GATHERCOLE,

                      Defendant.


         IT IS ORDERED that:

      (1) Government’s counsel and the clerk of court shall provide the
defendant with copies of filings at the address provided in Filing no. 111.

         (2)   The clerk shall add the defendant’s address on the CM/ECF docket
sheet.

         (3)   To the extent the motion requests further relief, the motion is denied.

         (4)   The clerk shall provide a copy of this order to the defendant.

         Dated this 19th day of June, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
